       Case 2:18-cv-01698-RJC Document 217 Filed 03/25/21 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT

               FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ANGEL SULLIVAN-BLAKE and HORACE          CIVIL ACTION
CLAIBORNE, on behalf of themselves and
others similarly situated,               No. 2:18-cv-01698-RJC

            Plaintiffs,

v.

FEDEX GROUND PACKAGE SYSTEM, INC.,

            Defendant.



 DEFENDANT FEDEX GROUND PACKAGE SYSTEM, INC.’S MOTION TO DISMISS
   NAMED PLAINTIFF ANGEL SULLIVAN-BLAKE WITH PREJUDICE AND TO
                      STRIKE HER AFFIDAVIT
            Case 2:18-cv-01698-RJC Document 217 Filed 03/25/21 Page 2 of 4




       This is a Fair Labor Standards Act collective action alleging FedEx Ground is a “joint

employer” of Plaintiffs and, in that role, engaged in overtime pay violations. Two named

Plaintiffs, Angel Sullivan-Blake and Horace Claiborne, brought this action. Ms. Sullivan-Blake

has failed to respond to interrogatories and requests for production served on October 15, 2019.

On March 10, 2021, the Court ordered her to respond within 14 days. She has not complied.

       Pursuant to Federal Rule of Civil Procedure 37(b)(2)(A), FedEx Ground moves to

dismiss Ms. Sullivan-Blake with prejudice and to strike her affidavit filed in support of

conditional collective certification. Rule 37(b)(2)(C) also requires an award to FedEx Ground of

its reasonable expenses caused by her failure to comply with the Court’s order compelling her to

respond to discovery, including attorneys’ fees.

       Pursuant to the Court’s Standing Order on Civil Motions, FedEx Ground states that this

motion has been discussed with all parties. While Plaintiffs agree that Ms. Sullivan-Blake should

be dismissed, they believe it should be without prejudice, and FedEx Ground takes the position

that it should be with prejudice. Plaintiffs also object to Ms. Sullivan-Blake’s affidavit being

stricken.

       A memorandum in support of this motion and a proposed order are being filed with this

motion.

                               CERTIFICATE OF CONFERRAL

       Pursuant to the Court’s Standing Order on Civil Motions, FedEx Ground states that all

parties have made a reasonable effort to reach agreement on the issues raised by the motion but

were unable to reach agreement. The Court held a telephone discovery conference on February

24, 2021, and invited this briefing if the parties could not resolve the issues.




                                                   1
        Case 2:18-cv-01698-RJC Document 217 Filed 03/25/21 Page 3 of 4




Dated: March 25, 2021                Respectfully submitted,



                                     /s/ Jessica G. Scott
                                     Jessica G. Scott
                                     Michele O. Choe
                                     Brian T. Ruocco
                                     Wheeler Trigg O’Donnell LLP
                                     370 Seventeenth Street, Suite 4500
                                     Denver, CO 80202-5647
                                     Telephone:      303.244.1800
                                     Facsimile:      303.244.1879
                                     Email: scott@wtotrial.com
                                             choe@wtotrial.com
                                             ruocco@wtotrial.com

                                     Joseph P. McHugh
                                     Shanicka L. Kennedy
                                     FedEx Ground Package System, Inc.
                                     1000 FedEx Drive
                                     Moon Township, PA 15108
                                     Telephone:    (412) 859-5917
                                     Facsimile:    (412) 859-5450
                                     Email: joseph.mchugh@fedex.com
                                            shanicka.kennedy@fedex.com

                                     Attorneys for Defendant
                                     FedEx Ground Package System, Inc.




                                      2
         Case 2:18-cv-01698-RJC Document 217 Filed 03/25/21 Page 4 of 4




                          CERTIFICATE OF SERVICE (CM/ECF)

       I HEREBY CERTIFY that on March 25, 2021, I electronically filed the foregoing
DEFENDANT FEDEX GROUND PACKAGE SYSTEM, INC.’S MOTION TO DISMISS
NAMED PLAINTIFF ANGEL SULLIVAN-BLAKE WITH PREJUDICE AND TO
STRIKE HER AFFIDAVIT with the Clerk of Court using the CM/ECF system which will
send notification of such filing to the following email addresses:

The following are those who are currently on the list to receive e-mail notices for this case.


   •   Michelle Cassorla
       mcassorla@llrlaw.com

   •   Brian D. Gonzales
       BGonzales@ColoradoWageLaw.com

   •   Mark J. Gottesfeld
       mgottesfeld@winebrakelaw.com

   •   Shannon Liss-Riordan
       sliss@llrlaw.com, courts@llrlaw.com

   •   Dustin T. Lujan
       wyoadvocate@gmail.com

   •   Joseph P. McHugh
       joseph.mchugh@fedex.com, susan.kernen@fedex.com, amy.chambers@fedex.com

   •   Shanicka L. Kennedy
       shanicka.kennedy@fedex.com

   •   Jessica G Scott
       scott@wtotrial.com, umaguing@wtotrial.com

   •   Peter Winebrake
       pwinebrake@winebrakelaw.com



                                            /s/ Jessica G. Scott
